Filed:   February 14, 2013

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2446
                         (5:11-cr-00124-1)


In Re:   ELISHA RIGGLEMAN,

                Petitioner.




                              O R D E R


           The Court amends its opinion filed January 22, 2013,

as follows:

           On the cover sheet, the “Submitted” date is corrected

to read “January 17, 2013.”



                                      For the Court – By Direction

                                          /s/ Patricia S. Connor
                                                    Clerk
                              UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2446


In Re:   ELISHA RIGGLEMAN,

                Petitioner.




              On Petition for a Writ of Prohibition.
                         (5:11-cr-00124-1)


Submitted:   January 17, 2013               Decided:   January 22, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Elisha Riggleman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Elisha Riggleman petitions for a writ of prohibition

seeking an order directing that his criminal case be dismissed.

Riggleman is not entitled to such relief.

           A writ of prohibition “is a drastic and extraordinary

remedy   which    should   be   granted      only   when   the    petitioner    has

shown his right to the writ to be clear and undisputable and

that the actions of the court were a clear abuse of discretion.”

In re Vargas, 723 F.2d 1461, 1468 (10th Cir. 1983).                     A writ of

prohibition may not be used as a substitute for appeal.                  Id.

           Riggleman has not shown any basis for the relief he

seeks.   Accordingly, although we grant leave to proceed in forma

pauperis, we deny the writ of prohibition.                    We dispense with

oral   argument    because      the    facts   and    legal      contentions    are

adequately    presented    in    the    materials     before      the   court   and

argument would not aid the decisional process.

                                                                  PETITION DENIED




                                         2